          Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 1 of 11




Eric S. Rossman,ISB #4573
erossman@ro ssmanlaw. som
Erica S. Phillips,ISB #6009
ephillips@rossmanlaw. com
Matthew G. Gunn, ISB #8763
mgunn@rossmanlaw.com
ROSSMAN LAW GROUP, PLLC
350 N. 9th Street, Suite 500
Boise,Idaho 83702
Telephone: (208) 331 -2030
Facsimile : (208) 9 47 -2424
iCo urt ejiling only ! : rlg@.rossmanlaw.com

Attorneys for Plaintiff

                        IN TFM LTNITED STATES DISTRICT COURT

                             FOR TFM DISTRICT OF IDAHO

  WILLIAM HARTMAN,                                  )    CASE NO.
                                                    )
           Plaintiff,                               )
                                                    )    COMPLAINT AND DEMAND FOR
  -vs-                                              )    JURY TRIAL
                                                    )
  CANYON COUNTY, IDAHO, a political                 )
  subdivision of the State of ldaho,                )
                                                    )
           Defendant.                               )
                                                    )
                                                    )

         COMES NOW, William Haftman, the above-named Plaintiff, and for cause of action

against Defendant Canyon County, Idaho, hereby COMPLAINS AND ALLEGES as follows:

                                               PARTIES

         1.     Plaintiff William Hartman (hereinafter 'oMr. Hartman") at all times herein

mentioned has been, and presently is, a resident of Canyon County, Idaho.




COMPLAINT AND DEMAND FOR JURY TRIAL - I
           Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 2 of 11




          2.   Defendant Canyon County, Idaho ("Canyon County") at all times herein mentioned

has been, and presently is, a   political subdivision of the State of Idaho.

                                   JURISDICTION AND VENUE

          3.   Jurisdiction is appropriate pursuant to 28 U.S.C. $ 1331 as this case presents as a

claim and question brought under federal law. Pendant jurisdiction over state law claims is

appropriate pursuant to 28 U.S.C. $ 1367.

          4.   Venue is appropriate in the District of Idaho pursuant to 28 U.S.C. $ 1391     .




                                    GENERAL ALLEGATIONS

          5.   After completing two tours of duty      as a   United States Army combat infantryman in

Afghanistan, Hartman returned home to Idaho and began working for Canyon County's solid

waste department at the landfill on June        Il,   2012. Mr. Hartman held the position of heavy

equipment operator.

          6.   Despite suffering from combat-induced PTSD, anxiety, and chronic pain, Mr.

Hartman was an exemplary, diligent employee for Canyon County with no disciplinary issues or

record.

          7.   Mr. Hartman was prescribed oxycodone by the Veteran's Administration to treat

his combat-related pain.

          8.   On February 17,2017, Mr. Hartman reported to human resources that a female co-

worker was being sexually harassed by another male employee, Scott Anderson. Mr. Anderson's

employment was subsequently terminated.

          9.   On March 18,2017, Mr. Harlman overslept and was approximately one hour late

to work.



COMPLAINT AND DEMAND FOR JURY TRIAL - 2
           Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 3 of 11




       10.      On March 21,2017, Mr. Hartman met with his direct supervisor, Daniel Pecunia,

and David Loper,   landfill director, to discuss his tardiness to work on March   18.


       I   1.   Mr. Pecunia, Mr. Loper and Mr. Hartman again discussed the fact that Mr. Hartman

suffers from PTSD, anxiety, and chronic pain directly attributable to his combat service in

Afghanistan. Mr. Pecunia and Mr. Loper had been aware for years, by virtue of conversations with

Mr. Hartman, that Mr. Hartman suffered from combat-induced PTSD, anxiety, and chronic pain,

and that Mr. Hartman was prescribed and took oxycodone at the direction of Mr. Hartman's

treating physician at the Veteran's Administration. Me. Pecunia and Mr. Loper had never indicated

that Mr. Hartman's oxycodone prescription caused them concern.

       12.      On March 23,2017 , Jennifer Allen, the solid waste department's human resources

representative, asked Mr. Hartman to arrive to work early to meet with her. During this meeting

Ms. Allen informed Mr. Hartman that she hadiust become aware that he was prescribed and took

oxycodone during his employment.

       13. Mr. Hartman confirmed his oxycodone prescription,            the fact that he had such

prescription since the very early stages of his exemplary employment with Canyon County, and

that Mr. Loper and Mr. Pecunia were aware of Mr. Hartman's oxycodone prescription for the

entirety of his employment.

       14.      Furthermore, Mr. Hartman informed Ms. Allen that Debbie Jenks, the landfill

secretary, had Mr. Hartman's oxycodone prescription on file. Mr. Hartman successfully underwent

drug testing on at least nine occasions during his employment with Canyon County. On the

occasion of each such test, Hafiman disclosed his oxycodone prescription on the test paperwork




COMPLAINT AND DBMAND FOR JURY TRIAL - 3
         Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 4 of 11




which he completed for Ms. Jenks. Ms. Allen confirmed with Ms. Jenks that Mr. Hartman had

disclosed his oxycodone prescription and the prescription was on file.

       15.     Ms. Allen cited zero negative issues with Mr. Hartman's job performance, only

briefly referencing his oversleeping on March 18,2017 .Indeed, on four occasions Mr. Hartman

was provided with a medical clearance from his physician to return to work following medical

procedures, and on two of these occasions, Mr. Hartman returned to work early: on one occasion

one month early and on one occasion two months early.

       16.     On March 27 ,2017, Ms. Allen informed Mr. Hartman that the on-file prescription

for his oxycodone was out-of-date and       demanded that     Mr. Hartman provide an updated
prescription within four days, no later than March 31,2017.

       17.     Mr. Hartman expressed his belief that the prescription demand and sudden interest

in his oxycodone usage was retaliatory in nature due to his reporting of sexual harassment against

Scott Anderson, but Ms. Allen was wholly dismissive of such concerns.

       18.     Mr. Hartman immediately called the Veteran's Administration and requested         a


copy of his oxycodone prescription but was informed such requests must be made in person.

       19. Mr. Hartman took the day off on March 28,2017, to go to the Veteran's
Administration in Boise and request that a copy of his updated oxycodone prescription be sent to

Ms. Allen at Canyon County.

       20.     The Veteran's Administration informed Mr. Hartman that his request would take

time to process and transmit to Ms. Allen. Mr. Hartman informed Ms. Allen of this information

from the Veteran's Administration.




COMPLAINT AND DEMAND FOR JURY TRIAL - 4
          Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 5 of 11




         21.      On April 3,2077, Ms. Allen informed Mr. Hartman that she had not received his

updated oxycodone prescription from the Veteran's Administration, and that she must receive it

within four days, no later than April 7,2017.

         22.      Mr. Hartman again took the day off on April 4,2077, to go to the Veteran's

Administration and attempt to resolve the issue.

         23.      Mr. Hartman was informed by the Veteran's Administration that his first request

had been mailed for processing, and his second request would be faxed for processing in order to

help expedite the process.

         24.      On April 7, 2017, Ms. Allen called Mr. Hartman and demanded an explanation

regarding her failure to receive a copy of his updated oxycodone prescription from the Veteran's

Administration.

         25.      Mr. Hartman again explained to Ms. Allen every proactive step he had taken to

obtain the updated prescription and the Veteran's Administration's responses thereto. Mr. Hartman

reminded Ms. Allen that he has no control over the Veteran's Administration and explained that

in his   experience, and that   of many other veterans, the Veteran's Administration     processes

paperwork incredibly slowly.

         26.      Ms. Allen, in direct contradiction of her earlier statement on March 18 and March

23,2017, informed Mr. Harlman that Ms. Jenks had no outdated oxycodone prescription

information for him on file.

         21   .   Again, Ms. Allen cited zero negative issues with Mr. Hartman's job performance.

         28.      As of April 14,2017, the Veteran's Administration had not provided an updated

copy of Mr. Hartman's oxycodone prescription.



COMPLAINT AND DBMAND FOR JURY TRIAL - 5
         Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 6 of 11




         29.   Mr. Loper placed Mr. Hartman on unpaid administrative leave. In doing so, Mr.

Loper cited zero negative issues with Hartman's job performance.

         30.   In addition to the updated oxycodone prescription, Mr. Loper made an additional

demanded that Mr. Hartman provide, within one week, a written medical release and authorization

from his treating physician at the Veteran's Administration.

         31.   Mr. Hartman objected to being placed on unpaid administrative leave due to the

slowness of the Veteran's Administration, a process entirely outside his control, and informed Mr.

Loper that he would do his best to obtain the demanded prescription and release as soon as possible.

         32.   Without Mr. Hartman's prior knowledge or consent, his accrued vacation and

compensatory leave hours were used/subtracted during the period of his unpaid administrative

leave.

         33.   Mr. Hartman called the Veteran's Administration that day, April 14,2017,to

affange an appointment.

         34.   On   April 78,2017,the Veteran's Administration   had not scheduled an appointment

with Mr. Hartman, and he again followed up therewith.

         35.   A Veteran's Administration nurse informed Hartman that his treating physician had

extremely limited availability and that he could not be seen for non-emergent treatment for several

months. The nurse requested that Harlman fax his prescription and release request yet again and

she would "see what [she] could do."

         36.   Mr. Hartman immediately informed Ms. Allen and Mr. Loper of his compliance

efforts with the Veteran's Administration.




COMPLAINT AND DEMAND FOR JURY TRIAL - 6
           Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 7 of 11




       37   .      On April   2I,   2017 ,   Mr. Loper informed Mr. Hartman that his employment would

be terminated on     April 28, 2017, unless the Veteran's Administration had fully complied with the

entirety of Canyon County's paperwork demands. Again, Mr. Loper cited zero concerns regarding

Mr. Hartman's job performance.

       38.         Mr. Hartman made extensive further calls and in-person requests to the Veteran's

Administration to attempt to obtain its compliance with Canyon County's demands, to no avail.

       39.         On April 28,2017, Mr. Loper gave Hartman notice that he intended to terminate

Mr. Hartman's employment on May 2,2017. Again, Mr. Loper cited zero concerns regarding Mr.

Haftman'   s   j ob performance.


       40.         Mr. Hartman's employment was terminated on May 2,2017.

                                                  COUNT ONE

                  Disability Discrimination in Violation of ldaho Human Rights Act
                                and tlte Americans with Disabilities Act

       41.         Mr. Hartman hereby realleges the allegations contained in paragraphs 1 through 40

as set forth above and incorporates the same herein by reference.

       42.         Mr. Hartman is a qualified individual within the meaning of the Americas with

Disabilities Act based on his combat-induced PTSD, anxiety, and chronic pain stemming from his

combat tours as an infantryman in Afghanistan.

       43.         Canyon County failed          to   engage   with Hartman in an interactive process   to

determine whether his disability could be reasonably accommodated prior to terminating Mr.

Hartman's employment. Canyon County's decision to terminate Hartman's employment was

based on Mr. Hartman's disability.




COMPLAINT AND DEMAND FOR JURY TRIAL - 7
            Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 8 of 11




          44.      The actions of Canyon County in failing to engage with Mr. Hartman in             an

interactive process to determine whether his disability could be reasonably accommodated and

terminating Mr. Hartman's employment because of his disability is in violation of the Idaho

Human Rights Act,Idaho Code $ 67-5901, et seq., and the Americans with Disabilities Act, which

prohibits discrimination-based on disability.

          45.      As a result of Canyon County's violation of the Idaho Human Rights Act, Idaho

Code $ 67-590I, et seq., and the Americans with Disabilities Act, Hartman is entitled to

compensatory damages including, but not limited to, lost wages and lost benefits in an amount to

be determined      with specificity at trial.

          46.      Mr. Harlman is entitled to recover his attorney fees and costs incurred in pursuing

this matter pursuant to 42 U.S.C $ 12117(a) and any other applicable provisions of Federal or

Idaho law.

          47   .   Mr. Hartman hereby reserves this paragraph for the inclusion of a claim for punitive

damages pursuant to Idaho Code $ 6-1604.

                                                 COUNT TWO

                   Retsliationfor Reporting Gender Discrimination in Violation of Tille VII

          48.      Mr. Hartman hereby realleges the allegations contained in paragraphs 1 through 47

as set   forth above and incorporates the same herein by reference.

          49. Mr. Hartman was unlawfully           retaliated against, and ultimately terminated by

Canyon County, because he reported that a female co-worker was suffering sexual harassment at

the hands of Scott Anderson.




COMPLAINT AND DEMAND FOR JURY TRIAL - 8
           Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 9 of 11




          50.      Mr. Hartman is entitled to recover his attorney fees and costs incurred in pursuing

this matter pursuant to 42 U.S.C. $ 2000e and any other applicable provisions of Federal or Idaho

law.

          51.      Mr. Hartman hereby reserves this paragraph for the inclusion of a claim for punitive

damages pursuant to Idaho Code $ 6-1604.

                                            COUNT THREE

                     Termination in Violation of Untformed Services Employment
                               nncl Reemployment Rights Act of 1994

          52.      Mr. Hartman hereby realleges the allegation contained in Paragraphs    1   through 5l

as set   forth above and incorporates the same herein by reference.

          53.      Canyon County at all times herein mentioned, was and now is an employer within

the meaning of the Uniformed Services Employment and Reemployment Rights Act                    of 1994
("USERRA"), United States Code, Chapter 43,Part III, Title 38.

          54.      From June 1I,2012, to and through May 2,2017, Mr. Hartman was employed by

Canyon County and was an "employee" within the meaning of USERRA.

          55. An employer is liable for wrongful termination where the motivation for the
termination contravenes the USERRA.

          56.      An important right recognized by USERRA is that an employer may not discharge,

discriminate or retaliate against an employee on the basis of the employee's veteran status or

military service.

          57   .   Canyon County's retaliation against and termination of Mr. Hartman based on the

ability, or lack thereof, of the Veteran's Administration, Mr. Hartman's healthcare provider based




COMPLAINT AND DEMAND FOR JURY TRIAL - 9
        Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 10 of 11




on his veteran status, to provide paperwork         it   demanded, when    it   demanded    it, constitutes a
material breach of USERRA.

       58.     As a direct and proximate result of Defendant's breach of USERRA, Mr. Hartman

has suffered damages in excess of $10,000 to be proven         with specificity at trial.

       59.     Mr. Hartman is entitled to recover his attorney fees and costs incurred in pursuing

this matter pursuant to 38 U.S.C. 5 4323, Idaho Code $ I2-l2I,I.R.C.P. 54, and any other

applicable provisions of Idaho law.

       60.     Mr. Hartman hereby reserves this paragraph for the inclusion of a claim for punitive

damages pursuant to Idaho Code $ 6-1604

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for Judgment, Order and Decree of this Court as follows:

       1.      For judgment of the court awarding         Plaintiff damages in excess of $10,000.00, for

both economic and non-economic damages, incurred as a result of Defendant's termination of

Plaintiff in violation of the Idaho Human Rights Act, the Americans with Disabilities, Title VII,

and USERRA;

       2.     For prejudgment interest on all damages recovered at the rate set forth within Idaho

Code $ 28-22-104;

       3.     For Plaintiff   s   reasonable attorney fees and costs incurred in prosecuting this action;

and

       4.     For such other and further relief as court deems just and necessary.




COMPLAINT AND DEMAND FOR JURY TRIAL - IO
               Case 1:20-cv-00026-CWD Document 1 Filed 01/16/20 Page 11 of 11




                                                           DEMAND F'OR JURY TRIAL

              Plaintiff hereby demands a jury trial pursuant to Idaho Rule of Civil Procedure 38(b) and

the Constitution of the United States of America.

             DATED this                 -5           day of January,2020

                                                                           ROSSMAN LAW GROUP, PLLC



                                                                                /14.{-
                                                                           Matthew G. Gunn
                                                                                           .n---
                                                                           Attorneys for Plaintiff

Z:\Work\Il\Hartman, William\Federal Pleadings\Complaint.docx




COMPLAINT AND DBMAND FOR JURY TRIAL -                                      11
